     Case 2:20-cv-08612-DMG-JPR Document 11 Filed 09/30/20 Page 1 of 9 Page ID #:59




1

2

3                                                                    JS-6
4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9

10
                         CENTRAL DISTRICT OF CALIFORNIA

11                                                   Case No.: CV 20-8612-DMG (JPRx)
      FEDERAL TRADE COMMISSION,
12
                                                     STIPULATED FINAL
13       Plaintiff,
                                                     ORDER FOR PERMANENT
14           v.                                      INJUNCTION AND OTHER
15
                                                     EQUITABLE RELIEF [4]
      NUTRACLICK, LLC, et al.,
16
        Defendants.
17

18
            Plaintiff Federal Trade Commission (“Commission” or “FTC”) filed its
19
      Complaint for Permanent Injunction and Other Equitable Relief (“Complaint”) in
20

21
      this matter pursuant to Sections 5(a), 5(m)(1)(A), 16(a), and 19 of the Federal

22    Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 45(a), 45(m)(1)(A), 56(a), and

23    57b; Section 6 of the Telemarketing and Consumer Fraud and Abuse Prevention
24    Act (the “Telemarketing Act”), 15 U.S.C. § 6105; and Section 5 of the Restore
25    Online Shoppers’ Confidence Act (“ROSCA”), 15 U.S.C. § 8404. The
26    Commission and Defendants stipulate to entry of this Stipulated Final Order for
27
                                                            Page 1
28
     Case 2:20-cv-08612-DMG-JPR Document 11 Filed 09/30/20 Page 2 of 9 Page ID #:60




1     Permanent Injunction and Other Equitable Relief to resolve all matters in dispute
2     in this action between them.
3
            THEREFORE, IT IS ORDERED as follows:
4

5                                         FINDINGS
6     1.    This Court has jurisdiction over this matter.
7     2.    The Complaint charges that Defendants violated Section 4 of ROSCA, 15
8     U.S.C. § 8403, and the Telemarketing Sales Rule (“TSR”), 16 C.F.R.
9     § 310.3(a)(1)(vii), by charging consumers for products sold both on the internet
10    and by phone through a Negative Option Feature without first clearly and
11    conspicuously disclosing that consumers were required to call Defendant
12    NutraClick, LLC one day prior to the end of consumers’ “free trial” to prevent
13
      recurring charges.
14
      3.    Defendants neither admit nor deny any of the allegations in the Complaint,
15
      except as specifically stated in this Order. Only for purposes of this action,
16
      Defendants admit the facts necessary to establish jurisdiction.
17
      4.    Defendants waive any claim that they may have under the Equal Access to
18
      Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action through
19
      the date of this Order, and agree to bear their own costs and attorney fees.
20
      5.    Defendants waive all rights to appeal or otherwise challenge or contest the
21
      validity of this Order.
22
                                      DEFINITIONS
23
            For the purpose of this Order, the following definitions apply:
24
      A.    “Corporate Defendant” means NutraClick, LLC and its successors and
25
      assigns.
26

27
                                                             Page 2
28
     Case 2:20-cv-08612-DMG-JPR Document 11 Filed 09/30/20 Page 3 of 9 Page ID #:61




1     B.    “Defendants” means Corporate Defendant and both Individual
2     Defendants, individually, collectively, or in any combination.
3     C.    “Individual Defendants” means Daniel Wallace and Patrick Carroll.
4     D.    “Negative Option Feature” means, in an offer or agreement to sell or
5     provide any good or service, a provision under which the consumer’s silence or
6     failure to take affirmative action to reject a good or service or to cancel the
7     agreement is interpreted by the seller or provider as acceptance or continuing
8     acceptance of the offer.
9
      E.     “2016 Order” means the Order for Permanent Injunction and Monetary
10
      Judgment in FTC v. NutraClick, LLC, No. CV 16-6819-DMG (JPRx), entered on
11
      September 20, 2016.
12
                                             ORDER
13

14
                       I.   BAN ON NEGATIVE OPTION FEATURES

15          IT IS THEREFORE ORDERED that Defendants, whether acting directly

16    or through an intermediary, are permanently restrained and enjoined from
17    promoting or offering for sale any good or service with a Negative Option
18    Feature.
19
                 II.   PROHIBITION AGAINST MISREPRESENTATIONS
20
            IT IS FURTHER ORDERED that Defendants, their officers, agents,
21
      employees, and attorneys, and all other persons in active concert or participation
22
      with any of them, who receive actual notice of this Order, whether acting directly
23
      or indirectly, in connection with promoting or offering for sale any good or
24
      service, are permanently restrained and enjoined from misrepresenting or
25
      assisting others in misrepresenting, expressly or by implication:
26

27
                                                               Page 3
28
     Case 2:20-cv-08612-DMG-JPR Document 11 Filed 09/30/20 Page 4 of 9 Page ID #:62




1     A.    The date on which a consumer will be charged for, or shipped, a good or
2     service;
3     B.    Any material aspect of the nature or terms of a refund, cancellation,
4     exchange, or repurchase policy for the good or service; or
5     C.    Any other material fact.
6
                       III.    2016 ORDER SUPERSEDED IN PART
7
            IT IS FURTHER ORDERED that this Order supersedes the 2016 Order,
8
      except as to the Findings and Sections V-VII thereof (“Prohibitions on Violating
9
      the Restore Online Shoppers’ Confidence Act,” “Monetary Judgment,” and
10
      “Additional Monetary Provisions”).
11
                       IV. ORDER ACKNOWLEDGMENTS
12
            IT IS FURTHER ORDERED that Defendants obtain acknowledgments of
13
      receipt of this Order:
14
      A.    Each Defendant, within 7 days of entry of this Order, must submit to the
15
      Commission an acknowledgment of receipt of this Order sworn under penalty of
16
      perjury.
17
      B.    For 5 years after entry of this Order, each Individual Defendant for any
18
      business that such Defendant, individually or collectively with any other
19
      Defendants, is the majority owner or controls directly or indirectly, and the
20
      Corporate Defendant, must deliver a copy of this Order to: (1) all principals,
21
      officers, directors, and LLC managers and members; (2) all employees having
22

23
      managerial responsibilities for conduct related to the subject matter of this Order

24    and all agents and representatives who participate in conduct related to the subject

25    matter of this Order; and (3) any business entity resulting from any change in
26    structure as set forth in the Section titled Compliance Reporting. Delivery must
27
                                                             Page 4
28
     Case 2:20-cv-08612-DMG-JPR Document 11 Filed 09/30/20 Page 5 of 9 Page ID #:63




1     occur within 7 days of entry of this Order for current personnel. For all others,
2     delivery must occur before they assume their responsibilities.
3     C.    From each individual or entity to which a Defendant delivered a copy of
4     this Order, that Defendant must obtain, within 30 days, a signed and dated
5     acknowledgment of receipt of this Order.
6
                            V.    COMPLIANCE REPORTING
7
            IT IS FURTHER ORDERED that Defendants make timely submissions to
8
      the Commission:
9
      A.    One year after entry of this Order, each Defendant must submit a
10
      compliance report, sworn under penalty of perjury:
11

12
            1.     Each Defendant must: (a) identify the primary physical, postal, and

13
                   email address and telephone number, as designated points of contact,

14                 which representatives of the Commission may use to communicate
15                 with Defendant; (b) identify all of that Defendant’s businesses by all
16                 of their names, telephone numbers, and physical, postal, email, and
17                 internet addresses; (c) describe the activities of each business,
18                 including the goods and services offered, the means of advertising,
19                 marketing, and sales, and the involvement of any other Defendant
20                 (which Individual Defendant must describe if they know or should
21                 know due to their own involvement); (d) describe in detail whether
22                 and how that Defendant is in compliance with each Section of this
23                 Order; and (e) provide a copy of each Order Acknowledgment
24                 obtained pursuant to this Order, unless previously submitted to the
25
                   Commission.
26

27
                                                              Page 5
28
     Case 2:20-cv-08612-DMG-JPR Document 11 Filed 09/30/20 Page 6 of 9 Page ID #:64




1           2.     Additionally, each Individual Defendant must: (a) identify all
2                  telephone numbers and all physical, postal, email and internet
3                  addresses, including all residences; (b) identify all business
4                  activities, including any business for which such Defendant performs
5                  services whether as an employee or otherwise and any entity in
6                  which such Defendant has any ownership interest; and (c) describe in
7                  detail such Defendant’s involvement in each such business,
8                  including title, role, responsibilities, participation, authority, control,
9
                   and any ownership.
10
      B.    For 15 years after entry of this Order, each Defendant must submit a
11
      compliance notice, sworn under penalty of perjury, within 14 days of any change
12
      in the following:
13
            1.     Each Defendant must report any change in: (a) any designated point
14
                   of contact; or (b) the structure of any Corporate Defendant or any
15
                   entity that Defendant has any ownership interest in or controls
16
                   directly or indirectly that may affect compliance obligations arising
17

18
                   under this Order, including: creation, merger, sale, or dissolution of

19                 the entity or any subsidiary, parent, or affiliate that engages in any

20                 acts or practices subject to this Order.
21          2.     Additionally, each Individual Defendant must report any change in:
22                 (a) name, including aliases or fictitious name, or residence address;
23                 or (b) title or role in any business activity, including any business for
24                 which such Defendant performs services whether as an employee or
25                 otherwise and any entity in which such Defendant has any ownership
26

27
                                                                Page 6
28
     Case 2:20-cv-08612-DMG-JPR Document 11 Filed 09/30/20 Page 7 of 9 Page ID #:65




1                  interest, and identify the name, physical address, and any internet
2                  address of the business or entity.
3     C.    Each Defendant must submit to the Commission notice of the filing of any
4     bankruptcy petition, insolvency proceeding, or similar proceeding by or against
5     such Defendant within 14 days of its filing.
6     D.    Any submission to the Commission required by this Order to be sworn
7     under penalty of perjury must be true and accurate and comply with 28 U.S.C. §
8
      1746, such as by concluding: “I declare under penalty of perjury under the laws
9
      of the United States of America that the foregoing is true and correct. Executed
10
      on: _____” and supplying the date, signatory’s full name, title (if applicable), and
11
      signature.
12
      E.    Unless otherwise directed by a Commission representative in writing, all
13
      submissions to the Commission pursuant to this Order must be emailed to
14
      DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
15
      Associate Director for Enforcement, Bureau of Consumer Protection, Federal
16
      Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The
17
      subject line must begin: FTC v. NutraClick, LLC, X160052.
18

19                               VI.    RECORDKEEPING
20          IT IS FURTHER ORDERED that Defendant must create certain records
21    for 15 years after entry of the Order, and retain each such record for 5 years.
22    Specifically, Defendant must create and retain the following records:
23    A.    accounting records showing the revenues from all goods or services sold;
24    B.    personnel records showing, for each person providing services, whether as
25
      an employee or otherwise, that person’s: name; addresses; telephone numbers;
26

27
                                                             Page 7
28
     Case 2:20-cv-08612-DMG-JPR Document 11 Filed 09/30/20 Page 8 of 9 Page ID #:66




1     job title or position; dates of service; and (if applicable) the reason for
2     termination;
3     C.    records of all consumer complaints and refund requests, whether received
4     directly or indirectly, such as through a third party, and any response, all of which
5     must be retrievable by date and by the consumer’s name, telephone number, or
6     billing information;
7     D.    all records necessary to demonstrate full compliance with each provision of
8     this Order, including all submissions to the Commission; and
9
      E.    a copy of each unique advertisement or other marketing material.
10
                          VII.    COMPLIANCE MONITORING
11
            IT IS FURTHER ORDERED that, for the purpose of monitoring
12
      Defendants’ compliance with this Order, including any failure to transfer any
13

14
      assets as required by this Order:

15    A.    Within 14 days of receipt of a written request from a representative of the

16    Commission, each Defendant must: submit additional compliance reports or
17    other requested information, which must be sworn under penalty of perjury;
18    appear for depositions; and produce documents for inspection and copying. The
19    Commission is also authorized to obtain discovery, without further leave of court,
20    using any of the procedures prescribed by Federal Rules of Civil Procedure 29, 30
21    (including telephonic depositions), 31, 33, 34, 36, 45, and 69.
22    B.    For matters concerning this Order, the Commission is authorized to
23    communicate directly with each Defendant. Defendants must permit
24    representatives of the Commission to interview any employee or other person
25    affiliated with any Defendant who has agreed to such an interview. The person
26
      interviewed may have counsel present.
27
                                                               Page 8
28
     Case 2:20-cv-08612-DMG-JPR Document 11 Filed 09/30/20 Page 9 of 9 Page ID #:67




1     C.    The Commission may use all other lawful means, including posing,
2     through its representatives as consumers, suppliers, or other individuals or
3     entities, to Defendant or any individual or entity affiliated with Defendant,
4     without the necessity of identification or prior notice. Nothing in this Order
5     limits the Commission’s lawful use of compulsory process, pursuant to Sections 9
6     and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
7     D.    Upon written request from a representative of the Commission, any
8     consumer reporting agency must furnish consumer reports concerning Individual
9
      Defendants, pursuant to Section 604(1) of the Fair Credit Reporting Act, 15
10
      U.S.C. § 1681b(a)(1).
11
                       VIII.    RETENTION OF JURISDICTION
12
            IT IS FURTHER ORDERED that this Court retains jurisdiction of this
13

14
      matter for purposes of construction, modification, and enforcement of this Order.

15
      IT IS SO ORDERED.
16

17    DATED: September 30, 2020              ________________________________
                                             DOLLY M. GEE
18
                                             UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27
                                                             Page 9
28
